Citation Nr: 0945306	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 80 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, increased the evaluation for 
bilateral hearing loss to 80 percent and denied entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision dated in June 1996 implemented a Board 
grant of service connection for bilateral hearing loss and 
assigned a 30 percent evaluation effective August 27, 1991.  
In January 2002, the evaluation was increased to 40 percent 
effective November 30, 2001.  In October 2005, the evaluation 
was increased to 60 percent effective July 29, 2005.  In July 
2006, the evaluation was increased to 80 percent effective 
April 28, 2006.  

The Veteran contends that his hearing loss has worsened since 
his last examination and that the currently assigned 
evaluation does not adequately represent the severity of his 
hearing loss disability.  He further argues that due to his 
hearing loss, he was not able to renew his commercial driving 
license and this has severely affected his ability to obtain 
or maintain like employment.  The Veteran submitted a lay 
statement from a co-worker describing how his hearing loss 
disability precluded him from safely operating commercial 
vehicles.  

In June 2006, the RO received VA Form 21-4192, Request for 
Employment Information in Connection with Claim for 
Disability Benefits, from the Veteran's employer.  It was 
noted that no concessions were made due to disability and 
that the Veteran was working 40 hours per week.  In his Form 
9, the Veteran indicated that he was forced to resign in 
November 2006 because of his inability to clearly understand 
conversations.  He noted that numerous complaints were filed 
related to such.  

Evidence of record shows that the Veteran is no longer 
employed.  Therefore, the RO/AMC should request additional 
information from the Veteran's last employer.  

The Veteran most recently underwent a VA examination to 
determine the severity of his bilateral hearing loss in 
November 2007.  Audiometric and speech discrimination 
findings were provided and diagnoses included profound 
sensorineural hearing loss on the right and moderate to 
profound sensorineural hearing loss on the left.  The 
examiner, however, did not address the functional effects 
related to hearing loss, or its impact on employability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  Thus, the Board finds that additional examination is 
warranted.  See 38 C.F.R. § 3.327 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VA Form 21-4192 to the 
Veteran's most recent employer requesting 
updated information.  (See VA Form 21-4192 
dated June 28, 2006 for the name and 
address of employer).  

2.  The Veteran should be afforded a VA 
audiological examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability.  
The examiner is to fully describe the 
functional impairment and effects caused 
by the hearing loss disability, to include 
its impact on the Veteran's ability to 
obtain and maintain gainful employment.  
The examiner must opine whether the 
Veteran's hearing loss alone precludes all 
forms of substantially gainful employment, 
i.e., not just employment as a commercial 
vehicle operator.  A complete rationale 
for any opinions expressed must be 
provided.  

3.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO/AMC must implement 
corrective procedures at once.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to an evaluation 
greater than 80 percent for bilateral 
hearing loss; and entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


